Case 17-12307-BLS Doc 2160 Filed 12/19/18 Page 1 of 13

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re:
M & G USA CORPORATION, ef ai.,!

Debtors.

 

Chapter 11

Case No. 17-12307 (BLS)
(Jointly Administered)

Obj. Deadline: January 9, 2019 at 4:00 p.m.
Hearing Date: January 16, 2019 at 10:00 a.m.

FOURTH QUARTERLY APPLICATION FOR COMPENSATION
AND REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG
ZIEHL & JONES LLP, AS CO-COUNSEL AND CONFLICTS
COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION, FOR
THE PERIOD FROM AUGUST 1, 2018 THROUGH OCTOBER 31, 2018

 

Name of Applicant:

Pachulski Stang Ziehl & Jones LLP

 

Authorized to Provide Professional Services
to:

Debtors and Debtors in Possession

 

Date of Retention:

Nunc Pro Tunc to October 30, 2017 by order

signed November 30, 2017

 

Period for which Compensation and
Reimbursement is Sought:

August 1, 2018 through October 31, 20187

 

Amount of Compensation Sought as Actual,

 

 

 

Reasonable and Necessary: Be Buco
Amount of Expense Reimbursement Sought $ 5351.21
as Actual, Reasonable and Necessary: 1
Rates are Higher than those Approved or

Disclosed at Retention? Yes__ No__ No

If yes, Total Compensation Sought Using
Rates Disclosed in Retention Application :

 

 

 

1 The Debtors are the following nine entities (the last four digits of their respective taxpayer identification numbers
follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G Polymers USA,
LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), M & G USA Holding, LLC
(3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American Investments, Inc.
(9208), The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240, Houston, Texas

77067.

2 The applicant reserves the right to include any time expended in the time period indicated above in future

application(s) if it is not included herein.

DOCS_DE:221610.1 54032/001

 
Case 17-12307-BLS Doc 2160 Filed 12/19/18 Page 2 of 13

 

Compensation Sought in this Application
Already Paid Pursuant to a Monthly
Compensation Order but not yet Allowed:

$0.00

 

Expenses Sought in this Application Already
Paid Pursuant to a Monthly Compensation
Order but not yet Allowed:

$0.00

 

Number of Professionals Included in this
Application:

 

If Applicable, Number of Professionals in
this Application not Included in Staffing Plan
Approved by Client:

 

If Applicable, Difference Between Fees
Budgeted and Compensation Sought for this
Period:

($9,632.50)

 

 

Number of Professionals Billing Fewer than
15 Hours to the Case During this Period:

 

 

 

This is a: monthly x interim

final application.

The total time expended for fee application preparation is approximately 3.0 hours

and the corresponding compensation requested is approximately $1,000.00.

PRIOR APPLICATIONS FILED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Period Covered Requested Requested Approved Approved
Filed Fees Expenses Fees Expenses
03/05/18 | 10/30/17 — 11/30/17 $243,369.00 $29,125.63 | $243,369.00 $29,125.63
03/06/18 | 12/01/17 — 12/31/17 $183,773.00 $17,938.11 | $183,773.00 $17,938.11
03/26/18 | 01/01/18 — 01/31/18 $162,408.00 $ 9,185.48 | $162,408.00 $ 9,185.48
05/22/18 | 02/01/18 — 02/28/18 $106,150.00 $ 4,795.64 | $106,150.00 $ 4,795.64
05/31/18 | 03/01/18 — 03/31/18 $180,169.00 $10,630.80 | $180,169.00 $10,630.80
07/02/18 | 04/01/18 — 04/30/18 $ 49,685.50 $ 5,209.70 | $ 49,685.50 $ 5,209.70
08/09/18 | 05/01/18 — 05/31/18 $ 71,813.50 $ 2,346.45 | $ 71,813.50 $ 2,346.45
09/07/18 | 06/01/18 — 06/30/18 $ 60,808.50 $ 2,224.00 | $ 60,808.50 $ 2,224.00
10/08/18 | 07/01/18 — 07/31/18 $ 76,321.00 $ 7,664.81 | $ 76,321.00 $ 7,664.81
11/27/18 | 08/01/18 — 08/31/18 $ 48,452.00 $ 1,244.40 Pending Pending
12/11/18 | 09/01/18 — 09/30/18 $ 85,595.00 $ 2,307.36 Pending Pending
12/19/18 | 10/01/18 — 10/31/18 $ 51,829.50 $ 1,799.45 Pending Pending

 

DOCS_DE:221610.1 54032/001

 
Case 17-12307-BLS Doc 2160 Filed 12/19/18 Page 3 of 13

 

 

 

 

PSZ&J PROFESSIONALS
Name of Professional Position of the Applicant, Hourly Total Total
Individual Number of Years in that Billing Hours | Compensation
Position, Prior Relevant Rate Billed
Experience, Year of Obtaining | (including
License to Practice, Area of Changes)
Expertise
Laura Davis Jones Partner 2000; Joined Firm 2000; $1,145.00 | 33.50 $38,357.50
Member of DE Bar since 1986
James E. O’Neill Partner 2005; Member of DE Bar $ 850.00 | 76.40 $64,940.00
since 2001; Member of PA Bar
since 1985

 

William L. Ramseyer | Of Counsel 1989: Member of CA | $ 725.00] 10.10 $ 7,322.50
Bar since 1980

 

Joseph M. Mulvihill Associate 2015; Member of DE $ 495.00 | 103.00 $50,985.00
Bar since 2014; Member of PA

 

 

 

 

 

 

 

 

 

 

Bar since 2015
Elizabeth C. Thomas __| Paralegal 2016 $ 375.00 | 30.50 $11,437.50
Cheryl A. Knotts Paralegal 2000 $ 350.00 7.00 $ 2,450.00
Sheryle L. Pitman Case Management Assistant 2001 | $ 295.00 1.80 $ 531.00
Charles J. Bouzoukis | Case Management Assistant 2001 | $ 295.00 | 23.40 $ 6,903.00
Karen S. Neil Case Management Assistant 2003 | $ 295.00] 10.00 $ 2,950.00

 

Grand Total: $185,876.50
Total Hours: 295.70
Blended Rate: $ 628.60

DOCS_DE:221610.1 54032/001 3

 
Case 17-12307-BLS Doc 2160 Filed 12/19/18 Page 4 of 13

COMPENSATION BY CATEGORY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Project Categories Total Hours Total Fees
Asset Disposition 0.20 $ 229.00
Appeals 4.80 $ 3,204.00
Bankruptcy Litigation 126.50 $82,213.00
Case Administration 20.10 $ 6,586.00
Claims Admin/Objections 27.10 $18,321.00
Compensation of Professional 20.50 $12,253.50
Compensation of Prof/Others 25.90 $14,607.00
Financial Filings 5.90 $ 3,795.50
Financing 12.00 $ 8,318.00
Plan & Disclosure Statement 44.60 $31,559.50
Retention of Professional 0.40 $ 269.00
Stay Litigation 6.90 $ 4,090.00
Tax Issues 0.80 $ 431.00
EXPENSE SUMMARY
Expense Category Service Provider? Total
(if applicable) Expenses
Conference Call CourtCall $ 150.00
Delivery/Courier Service | Advita $ 357.77
Filing Fee USBC $ 31.00
Court Research Pacer $ 530.70
Reproduction Expense $1,151.30
Reproduction/ Scan Copy $1,893.20
Overtime S. Stein $ 27.69
Transcript Reliable Companies $1,209.55

 

 

 

 

3 P§Z&J may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.

DOCS_DE:221610.1 54032/001

 

 
Case 17-12307-BLS Doc 2160 Filed 12/19/18 Page 5 of 13

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

M & GUSA CORPORATION, et al,,' Case No. 17-12307 (BLS)
Debtors. (Jointly Administered)

 

Obj. Deadline: January 9, 2019 at 4:00 p.m.
Hearing Date: January 16, 2019 at 10:00 a.m.

FOURTH QUARTERLY APPLICATION FOR COMPENSATION
AND REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG
ZIEHL & JONES LLP, AS CO-COUNSEL AND CONFLICTS
COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION, FOR
THE PERIOD FROM AUGUST 1, 2018 THROUGH OCTOBER 31, 2018

Pursuant to sections 330 and 331 of Title 11 of the United States Code (the
“Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively, the
“Bankruptcy Rules”), and the Court’s “Order Establishing Procedures for Interim Compensation
and Reimbursement of Expenses of Professionals,” signed on or about November 30, 2017 (the
“Administrative Order”), Pachulski Stang Ziehl & Jones LLP (“PSZ&J” or the “Firm’’), co-
counsel and conflicts counsel for the debtors and debtors in possession (“Debtors”), hereby
submits its Fourth Quarterly Application for Compensation and for Reimbursement of Expenses

for the Period from August 1, 2018 through October 31, 2018 (the “Application’”).

 

' The Debtors are the following nine entities (the last four digits of their respective taxpayer identification numbers
follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G Polymers USA,
LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), M & G USA Holding, LLC
(3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American Investments, Inc,
(9208). The Debtors’ noticing address in these chapter 11 cases is 450 Gears Road, Suite 240, Houston, Texas
77067.

DOCS_DE:221610.1 54032/001
Case 17-12307-BLS Doc 2160 Filed 12/19/18 Page 6 of 13

By this Application PSZ&J seeks an interim allowance of compensation in the
amount of $185,876.50 and actual and necessary expenses in the amount of $5,351.21 for a total
allowance of $191,227.71 and payment of the unpaid amount of such fees and expenses for the
period August 1, 2018 through October 31, 2018 (the “Interim Period”). In support of this
Application, PSZ&J respectfully represents as follows:

Background

1, On October 24, 2017, Debtor M&G Polymers USA, LLC filed a voluntary
petition for relief under chapter 11 of the Bankruptcy Code and, thereafter, on October 30, 2017,
each of the other Debtors commenced chapter 11 cases before this Court. The Debtors continue
in possession of their property and continue to operate and manage their businesses as debtors in
possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or
examiner has been appointed in the Debtors’ chapter 11 cases.

2. The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157
and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

3, On or about November 30, 2017, the Court signed the Administrative
Order, authorizing certain professionals (“Professionals”) to submit monthly applications for
interim compensation and reimbursement for expenses, pursuant to the procedures specified
therein. The Administrative Order provides, among other things, that a Professional may submit
monthly fee applications. If no objections are made within twenty-one (21) days after service of
the monthly fee application the Debtors are authorized to pay the Professional eighty percent

(80%) of the requested fees and one hundred percent (100%) of the requested expenses.

DOCS_DE:221610.1 54032/001 2
Case 17-12307-BLS Doc 2160 Filed 12/19/18 Page 7 of 13

Beginning with the period ending on January 31, 2018, at three-month intervals, each of the
Professionals will file and serve an interim fee application for compensation and reimbursement
of expenses sought in its monthly fee applications for that period. All fees and expenses paid are
on an interim basis until final allowance by the Court.

4, Attorneys retained pursuant to sections 327 or 1103 of the Bankruptcy
Code must comply with certain requirements of the United States Trustee’s Guidelines for
Reviewing Applications for Compensation and Reimbursement of Expenses Filed under 11
U.S.C. §330 by Attorneys in Larger Chapter 11 Cases (the “Revised UST Guidelines”). The
Office of the United States Trustee has promulgated forms to aid in compliance with the Revised
UST Guidelines. Charts and tables based on such forms are attached hereto as exhibits and filled
out with data to the extent relevant to these cases: Exhibit “A”, Customary and Comparable
Compensation Disclosures with Fee Applications; Exhibit “B”, Summary of Timekeepers
Included in this Fee Application, Exhibit “C-1”, Budget; Exhibit “C-2”, Staffing Plan; Exhibit
“1-1”, Summary of Compensation Requested by Project Category; Exhibit “D-2”, Summary of
Expense Reimbursement Requested by Category; and Exhibit “E”, Summary Cover Sheet of Fee
Application.

oe The retention of PSZ&J, as co-counsel and conflicts counsel for the
Debtors, was approved effective as of October 30, 2017 by this Court’s “Order Pursuant to
Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure
and Local Rule 2014-1 Authorizing the Employment and Retention of Pachulski Stang Ziehl &

Jones LLP as Co-Counsel and Conflicts Counsel for the Debtors and Debtors in Possession Nunc

DOCS_DE:221610.1 54032/001 3
Case 17-12307-BLS Doc 2160 Filed 12/19/18 Page 8 of 13

Pro Tunc to the Petition Date,” signed on or about November 30, 2017 (the “Retention Order’).
The Retention Order authorized PSZ&J to be compensated on an hourly basis and to be
reimbursed for actual and necessary out-of-pocket expenses.

PSZ&J’s APPLICATION FOR COMPENSATION AND
FOR REIMBURSEMENT OF EXPENSES

Compensation Paid and Its Source

6. The monthly fee applications (the “Monthly Fee Applications’) for the
periods August 1, 2018 through October 31, 2018 of PSZ&J have been filed and served pursuant
to the Administrative Order.

ae On November 27, 2018, PSZ&J filed its Tenth Monthly Application for
Compensation and Reimbursement of Expenses of Pachulski Stang Zichl & Jones LLP, as Co-
Counsel and Conflicts Counsel for the Debtors and Debtors in Possession, for the Period from
August 1, 2018 through August 31, 2018 (the “Tenth Monthly Fee Application”) requesting
$48,452.00 in fees and $1,244.40 in expenses. The Tenth Monthly Fee Application is pending.
A true and correct copy of the Tenth Monthly Fee Application is attached hereto as Exhibit F.

8. On December 11, 2018, PSZ&J filed its Eleventh Monthly Application for
Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as Co-
Counsel and Conflicts Counsel for the Debtors and Debtors in Possession, for the Period from
September 1, 2018 through September 30, 2018 (the “Eleventh Monthly Fee Application”)
requesting $85,595.00 in fees and $2,307.36 in expenses, The Eleventh Monthly Fee
Application is pending. A true and correct copy of the Eleventh Monthly Fee Application is

attached hereto as Exhibit G.

DOCS_DE:221610.1 54032/001 4
Case 17-12307-BLS Doc 2160 Filed 12/19/18 Page 9 of 13

9, On December 19, 2018, PSZ&J filed its Twelfth Monthly Application for
Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as Co-
Counsel and Conflicts Counsel for the Debtors and Debtors in Possession, for the Period from
October 1, 2018 through October 31, 2018 (the “Twelfth Monthly Fee Application”) requesting
$51,829.50 in fees and $5,351.21 in expenses. The Twelfth Monthly Fee Application is pending.
A true and correct copy of the Twelfth Monthly Fee Application is attached hereto as Exhibit H.

10... The Monthly Fee Applications covered by this Application contain
detailed daily time logs describing the actual and necessary services provided by PSZ&J during
the periods covered by such applications as well as other detailed information required to be
included in fee applications.

Requested Relief

11. By this Application, PSZ&J requests that the Court approve payment of
one-hundred percent (100%) of the fees and expenses incurred by PSZ&J during the Interim
Period of August 1, 2018 through October 31, 2018.

12. At all relevant times, PSZ&J has not represented, and does not represent,
any party having an interest adverse to the case.

13. All services for which PSZ&J requests compensation were performed for
or on behalf of the Debtors.

14. PSZ&J has received no payment and no promises for payment from any
source other than from the Debtors for services rendered or to be rendered in any capacity

whatsoever in connection with the matters covered by this Application. There is no agreement or

DOCS_DE:221610.1 54032/001 5
Case 17-12307-BLS Doc 2160 Filed 12/19/18 Page 10 of 13

understanding between PSZ.&J and any other person other than the partners of PSZ&J for the
sharing of compensation to be received for services rendered in these cases. PSZ&J has received
payments from the Debtors during the year prior to the Petition Date in the amount of $200,000,
in connection with the preparation of initial documents and its prepetition representation of the
Debtors. Upon final reconciliation of the amount actually expended prepetition, any balance
remaining from the prepetition payments to PSZ&J was credited to the Debtors and utilized as
PSZ&J’s retainer to apply to postpetition fees and expenses pursuant to the compensation
procedures approved by this Court in accordance with the Bankruptcy Code.

15. The professional services and related expenses for which PSZ&J requests
interim allowance of compensation and reimbursement of expenses were rendered and incurred
in connection with these cases in the discharge of PSZ&J’s professional responsibilities as
attorneys for the Debtors in these chapter 11 cases. PSZ&J’s services have been necessary and
beneficial to the Debtors and their estates, the Committee, creditors and other parties in interest.

16. In accordance with the factors enumerated in section 330 of the
Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and
reasonable given (a) the complexity of the case, (b) the time expended, (c) the nature and extent
of the services rendered, (d) the value of such services, and (e) the costs of comparable services
other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the
requirements of Del. Bankr. LR 2016-2 and the Administrative Order and believes that this

Application complies with such Rule and Order.

DOCS_DE:221610.1 54032/001 6
Case 17-12307-BLS Doc 2160 Filed 12/19/18 Page 11 of 13

Statement from PSZ&J
17. Pursuant to the Appendix B Guidelines for Reviewing Application for
Compensation and Reimbursement of Expenses Filed Under United States Code by Attorneys in

Larger Chapter 11 Cases, PSZ&J responds to the following questions regarding the Application:

 

Question Yes No Additional Explanation or
Clarification

 

Did you agree to any variations from, or No
alternatives to, your standard or customary
billing rates, fees or terms for services
pertaining to this engagement that were
provided during the application period? If
so, please explain.

 

If the fees sought in this fee application as N/A
compared to the fees budgeted for the time
period covered by this fee application
higher by 10% or more, did you discuss
the reasons for the variation with the
client?

 

Have any of the professionals included in No
this fee application varied their hourly rate
based on the geographic location of the

 

 

 

bankruptcy case?

Does the fee application include time or Yes 1.20 hours were spent

fees related to reviewing or revising time reviewing/revising invoices in
records or preparing, reviewing, or connection with preparation of fee
revising invoices? applications for a total of $420.00
Does this fee application include time or No

fees for reviewing time records to redact
any privileged or other confidential
information? If so, please quantify by
hours and fees.

 

 

 

 

DOCS_DE:221610.1 54032/001 7

 
Case 17-12307-BLS Doc 2160 Filed 12/19/18 Page 12 of 13

 

 

If the fee application includes any rate i. Yes | N/A
increases since retention in these Cases: ii. Yes
i. Did your client review and
approve those rate increases in
advance?
ii. Did your client agree when

retaining the law firm to accept
all future rate increases? If not,
did you inform your client that
they need not agree to
modified rates or terms in
order to have you continue the
representation, consistent with
ABA Formal Ethics Opinion

11-458?

 

 

 

 

WHEREFORE, PSZ&J respectfully requests that the Court enter an order, in the

form attached hereto, providing that an interim allowance be made to PSZ&J for the period from

August 1, 2018 through October 31, 2018 in the sum of $185,876.50 as compensation for

necessary professional services rendered, and actual and necessary expenses in the amount of

$5,351.21 for a total of $191,227.71; that the Debtors be authorized and directed to pay to

PSZ&J the outstanding amount of such sums; and for such other and further relief as may be just

and proper.

Dated: December| |, 2018

DOCS_DE:221610.1 54032/001

“Laura Lt-vis Jones (DE. ar

PACHULSKI STANG ZIEHL & JONES LLP

  

James E. O’Neill (DE Bar No. 4042)

Joseph M. Mulvihill (DE Bar No. 6061)

919 N. Market Street, 17 Floor

P.O. Box 8705

Wilmington, DE 19899-8705 (Courier 19801)
Telephone: (302) 652-4100

Facsimile: (302) 652-4400

Co-Counsel and Conflicts Counsel for the
Debtors and Debtors in Possession

 
Case 17-12307-BLS Doc 2160 Filed 12/19/18 Page 13 of 13

VERIFICATION
STATE OF DELAWARE

COUNTY OF NEW CASTLE :

Laura Davis Jones, after being duly sworn according to law, deposes and says:

a) I am a partner with the applicant law firm Pachulski Stang Ziehl & Jones

LLP, and have been admitted to appear before this Court.

b) I am familiar with the work performed on behalf of the Debtors by the

lawyers and paraprofessionals of PSZ&J.

c)

I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed Del. Bankr. LR 2016-2 and the Administrative Order signed on or about November 30,

2017, and submit that the Application substantially complies with such Rule and Order.

a
AL, ROT YN LY

 

 

—— Laura Davis Jones
Ps o
SWORN AND SUBSCRIBED 4
before me this [9 day of DtorbyArs.
hth (Le
f LZ
Notaty Bublic
My Commission Expires: AY
y P a C iy,
nen ene
Sok yer
oS ae WMIS 6 oy 2
SAP a ‘Oy.8 =
“als eyptiRES OS
et we 2 =
. yet ole, =
lan oy,* =
oo Lora os <S
t nr pe wr

DOCS_DE:221610.1 54032/001
